Name: Commission Regulation (EEC) No 3634/90 of 17 December 1990 authorizing Germany to maintain special measures for the disposal of skimmed milk and skimmed-milk powder
 Type: Regulation
 Subject Matter: political geography;  economic policy;  processed agricultural produce
 Date Published: nan

 No L 355/12 Official Journal of the European Communities 18 . 12. 90 COMMISSION REGULATION (EEC) No 3634/90 of 17 December 1990 authorizing Germany to maintain special measures for the disposal of skimmed milk and skimmed-milk powder (a) that the product must be denatured in Germany  either in accordance with one of the formulae listed in paragraph 1 of the Annex to Commission Regulation (EEC) No 368/77 (*),  or by direct incorporation into a feedingstuff in accordance with the rules given in paragraph 2 of the Annex to the aforementioned Regulation ; (b) that the packages and containers containing the dena ­ tured skimmed milk powder or skimmed-milk powder incorporated in accordance with point (a) display prominently and in easily read characters the words 'Regulation (EEC) No 3634/90 for feeding animals other than young calves.' 3 . As regards liquid skimmed milk, the German autho ­ rities shall ensure :  that the product is used by breeding or fattening esta ­ blishments in the territory of the former German Democratic Republic,  that the selling price to such establishments is not less than ECU 1,30 per 100 kilogrammes of skimmed milk. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3577/90 of 4 December 1990 on the transitional measures and adjustments required in the agricultural sector as a result of the integration of the territory of the former German Democratic Republic into the Community ('), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (2), as last amended by Regula ­ tion (EEC) No 3177/90 (3), and in particular Article 10 (3) thereof, Whereas, in view of the difficulties in adapting milk production in the former German Democratic Republic to Community market conditions, special measures for the disposal of skimmed milk and skimmed-milk powder should be maintained for that territory ; Whereas Commission Regulation (EEC) No 2956/89 of 29 September 1989 derogating from certain provisions of Regulation (EEC) No 1725/79 as regards the monitoring of certain products in skimmed-milk powder utilized (4), must be repealed at the same time in order to avoid double payment of aid for skimmed-milk powder benefi ­ ting from the aforementioned special measures ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, 4. The measures referred to in paragraph 1 shall be financed by the European Agricultural Guidance and Guarantee Fund up to the limit of the amounts stated in Article 1 of Commission Regulation (EEC) No 1634/85 (% 5. Germany shall notify the Commission :  without delay, of the control measures taken as regards application of this Regulation,  by at the latest the 20th day of each month for the preceding month of the quantities of skimmed milk and skimmed-milk powder for which aid has been applied for under this Regulation . HAS ADOPTED THIS REGULATION : Article 1 1 . Germany is hereby authorized until 28 February 1991 to maintain the special measures for the disposal for feeding to animals other than calves of liquid skimmed milk and skimmed-milk powder obtained in the territory of and from milk originating in the former German Democratic Republic. 2. As regards skimmed-milk powder, the conditions for granting aid must prescribe : Article 2 Regulation - (EEC) No 2956/89 is hereby repealed. Article 3 This Regulation shall enter into force on 1 January 1991 . (') OJ No L 353, 17. 12. 1990, p. 23. 0 OJ No L 148, 28 . 6. 1968 , p. 13 . (3) OJ No L 303, 31 . 10 . 1990, p. 5 . 0 OJ No L 52, 24. 2. 1977, p. 19. (*) OJ No L 158, 18 . 6. 1985, p. 7.0 OJ No L 281 , 30 . 9 . 1989, p. 89 . 18 . 12. 90 Official Journal of the European Communities No L 355/ 13 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 December 1990 . For the Commission Ray MAC SHARRY Member of the Commission